HARALSON, J.
The indictment was found under the act of December 7th, 1900, (Acts, 1900-1, p. 170) amending an act, “To prevent stock from running at large in several beats and parts of beats in EtoAvah county, approved February 8th, 1898. — Acts, 1898-99, p. 683.”
The indictment was demurred to on many grounds, the first of Avhicli Avas that it was based on an unconstitutional laAV. This contention proceeds on the alleged ground, as stated in the brief of counsel, that the act “does not confine either the boundaries within Avhich the stock 1uav is to be operated, or the persons Avho are to determine by their votes Avliether or not the law shall go into effect, but attempts to delegate to any ten or more freeholders who may see fit to write in a. petition, the *88power to determine tlie boundaries of the proposed stock district, and the voters who shall participate in the election.”
The first section of the act provides, “That whenever ten freeholders or householders in .any beat or part of beat in Etowah county shall petition the probate judge of said county asking that an election be held in said beat or part of said beat to decide whether in said beat or part of said beat stock shall be prohibited from running at large, the probate judge shall order an election in such beat or part of beat described in said petition and at a place to be designated in said petition, and shall notify the public that an election will be held at said voting, not less that twenty nor more than thirty days from the publication, specifying the day of election, to decide whether in said beat or part of beat described in said petition, stock shall be prohibited .from running at large,” etc.
The criticism of tire act is not well made. The act does provide, not that “ten freeholders or householders shall have the power to- determine the boundaries of the proposed stock distinct;” but it simply bestows on them the right to- petition for an election to- be held in the beat or part thereof designated in the petition, at which the qualified voters of the beat or part of the beat designated shall be allowed to vote. So the ■ petitioners have no right to determine the boundaries of the district, since the qualified voters may approve or defeat the recommendation of the petitioners, and they are the ones who, at last, determine the boundaries of the district. If competent for the legislature to authorize, in this manner, the establishment of a stock district, it was just as competent for it to- authorize a part of the beat to do- so. The legislature in this act did authorize the establishment of such districts, dependent upon the condition of the people voting to have them, and when the condition named had been fulfilled, and the district is thereby established, it cannot be said that there was not legislative authority behind it. The act does not delegate legislative powers, but it is legislation, to take effect upon a. valid condition.
*89Tlie Legislature may pass a valid statute, to take effect upon tlie happening of a future event, and the statute will not, on this account, he held to be unconstitutional. — Hand v. Stapleton, 135 Ala. 162.
Many similar acts have been, from time to time, passed by the legislature, and its competency to create such laws, has been frequently questioned. It has, however, been uniformly held that such acts are not unauthorized delegation of legislative authority to the commissioners courts, nor otherwise objectionable on constitutional grounds. — McGraw v. Court of County Revenue, 89 Ala. 407; Edmondson v. Ledbetter, 134 Ala. 479.
The act is not subject to the other objection raised to it that it does not define the persons who are to determine by their votes Avliether or not the law shall go into effect, but attempts to delegate to any ten or more freeholders or householders the power to determine the voters who shall participate in the election. The act leaves it to a decision of a majority of the “qualified voters of said beat or paid of said beat.”
There is nothing in the 2nd or 3rd grounds of demurrer. ' The indictment, as stated, is under said amended act of 1900-1, and the act of Sept. 29th, 1903, has no application to this case.
The 4th, 5th and 6th grounds, set up in substance that it Avas necessary to aver the various proceedings required by the act to be gone through Avith in establishing said district. This Avas unnecessary. It is not required that an indictment shall set up the proof in the case, but merely to charge the commission of the offense in the language of the statute Avhich is here done.
The 7th ground Avas bad. The statute gives jurisdiction to the justice of the peace, but it does not malee that jurisdiction exclusive. All misdemeanors are indictable offenses. — Code, §4891.
The 8th ground Avas also Avitliout merit. The court takes judicial notice of such laAvs. The statute though local in its nature, extends to all persons Avho may come Avitliin the territory described, and is a statute of Avhich the courts take judicial knoAvledge.- — Carson v. State, 69 Ala. 236; Compton v. State, 95 Ala. 27.
*90The minute entry of the result of the election and the establishment of the district, was introduced in evidence. The defendant objected to its introduction because it showed on its face that there was a contest filed as to said election, and fails to show the verdict of a jury determining said contest] and that said minnte entry fails tO' show that proceedings were had in accordance with the statute on the contest filed, and the probate judge had no. authority after contest filed to1 enter the order on the minute book declaring it unlawful to permit stock to run at large within the territory without first having determined the contest.
The bill of exceptions shows that on the 24th of April, 1902, a contest of said election was filed, and May 1st, 1902, was set to hear said contest, and the samé was duly heard upon the issue as stated in the petition for contest, and upon the hearing of the same, the court dismissed the proceedings, in favor of the contestees.
It does not appear upon what ground the court dismissed the proceedings for a contest. Neither the petition nor any of the proceedings therefor are shown. In the absence of such showing we will presume that the contest was dismissed on some proper ground. — Bodine v. State, 129 Ala. 106; Newell v. State, 115 Ala. 54, 60.
Affirmed.